Citation Nr: 0901988	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the right knee prior to February 22, 
2008.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a heart murmur.  

4.  Entitlement to service connection for lumbar spine disk 
disease, including as secondary to the service-connected 
internal derangement of the right knee.  

5.  Entitlement to service connection for cervical spine disk 
disease, status post anterior fusion of C3, C4, C5, and C6, 
including as secondary to the service-connected internal 
derangement of the right knee.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the noncompensable rating for the 
veteran's service-connected internal derangement of the right 
knee, and determined that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for a left knee injury.  In the same rating 
decision, the RO denied service connection for bilateral 
hearing loss, a heart murmur, lumbar spine disk disease, 
including as secondary to the service-connected internal 
derangement of the right knee, and cervical spine disk 
disease, status post anterior fusion of C3, C4, C5, and C6, 
including as secondary to the service-connected internal 
derangement of the right knee.  

In a July 2007 rating decision, the RO increased the 
evaluation for the veteran's internal derangement of the 
right knee to 10 percent disabling, effective September 29, 
2006.  By way of an August 2008 rating decision, the RO 
granted a 100 percent rating based on a total knee 
replacement under Diagnostic Code 5055 from February 22, 
2008, with an evaluation of 30 percent disabling thereafter, 
effective April 1, 2009.  The veteran was advised of the 
above grant of increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in October 2007, the 
veteran indicated that he did not want a Board hearing.  
Subsequently thereafter, in March 2008 and December 2008 
personal statements, the veteran indicated that he wished to 
have a local hearing before a Decision Review Officer (DRO).  
However, there is no indication in the record that the DRO 
hearing has been scheduled or that the veteran has withdrawn 
his request for a hearing.  Accordingly, this case must be 
remanded to afford the veteran the requested personal 
hearing.  See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.700 (2008).  

Accordingly, the case is REMANDED for the following action:  

Schedule the veteran for a DRO hearing at 
the RO unless otherwise indicated by the 
veteran or his representative.  Notify 
him of the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in his claims file.  If the 
veteran fails to appear for the scheduled 
hearing, or otherwise indicates he no 
longer desires such a hearing, such 
should be documented in the record.  If a 
DRO hearing is conducted, readjudicate 
the claims with consideration of the 
additional testimony evidence.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




